Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-26 and 29-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hopmann et al. (US 20110232921).
CLAIM 1:  Hopmann discloses an array of sensors as shown in part by Fig. 6 below:

    PNG
    media_image1.png
    430
    778
    media_image1.png
    Greyscale

The array comprises a plurality of communicatively coupled sensors (30, paragraph 0016) disposed along a longitudinal length of a tubular string (21/22), the tubular string having a central flow passage therethrough (see Fig. 6).  At least one of the plurality of sensors having a main body (30) and a nipple (71) extending from the main body, the nipple shaped for entry into a corresponding sensor port (opening 73; not identified in Specification, relates to opening 53 which is treated the same) of a tubular of the tubular string, the nipple extending toward the central flow passage (see Fig. 6).
CLAIM 2:  The at least one of the plurality of sensors having the nipple includes a seal about the nipple for a sealed coupling with the corresponding sensor port of the tubular (paragraph 0018).
CLAIM 3:  The plurality of sensors having the nipple is coupled with the tubular via a clamp or seal (clamp 51).
CLAIM 4:
CLAIM 5:  The sensor port extends from an external surface of the tubular toward the central flow passage, the sensor port extending at least a portion of a wall thickness of the tubular (see Fig. 6).
CLAIM 6:  The sensor port is in fluidic communication with the central flow passage (see Fig. 6; paragraph 0017).
CLAIM 7:  Hopmann discloses a tubular string comprising: a tubular (22) having a central flow passage for an internal fluid and an external surface (see Fig. 6).  The tubular having a wall thickness defined between external surface and the central flow passage (see Fig. 6).  At least one sensor port (73) disposed along a longitudinal length of the tubular.  At least one sensor (30; paragraph 0016) having a main body (30) and nipple (71) extending from the main body and inserted into the sensor port of the tubular, extending through the wall thickness sufficient to detect a property of an internal fluid within the central flow passage (Fig. 6).
CLAIM 8:  The sensor being one of an array of sensors extending along the longitudinal length of the tubular string (see Fig. 3).
CLAIM 9:  The sensor port is an indentation in the external surface of the tubular extending at least partially through the wall thickness (see Fig. 6).
CLAIM 10:  The sensor port is an aperture in the external surface external surface of the tubular extending through the wall thickness and into the central flow passage (see Fig. 6).
CLAIM 11:  A seal is disposed about the nipple and sensor port, thereby sealing the sensor port from fluid entry or exit (paragraph 0018).
CLAIM 12:  A fitting is provided about the sensor port for receiving the nipple (seal 55).
CLAIM 13:  A clamp (51) is provided about the sensor securing the sensor to the tubular.
CLAIM 14:
CLAIM 15:  The sensor detects a property of a fluid within the central flow passage and detects a property of a fluid in an annulus (sensor paragraph 0016; central passage through 73; annulus through 56).
CLAIMS 16 and 18-26:  These methods are inherent to the above structures.
CLAIM 17:  Hopmann discloses forming the sensor port on-the-fly by at least one of a piercing tool, drilling tool, or burning tool (paragraph 0021 tapping with piercing tool).
CLAIMS 29-36:  These methods are inherent to the above structures and/or discussed with respect to the above methods.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27, 28, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopmann in view of Baustad (US 20040154390).
CLAIMS 27 and 37:  Hopmann discloses the elements of claims 16 and 29 as discussed above.
Hopmann fails to disclose receiving, by a processor outside of the wellbore, data relating to a property of the internal fluid within the central flow passage.
Baustad discloses a downhole sub.
Baustad discloses a sub with a sensor (10) that sends signals to a processor outside of the wellbore (paragraph 0006).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hopmann to send signals to a processor outside the wellbore as taught by Baustad as a combination of known prior art elements in which the processor of the combination would work in the same manner it does in the prior art to receive and utilize the downhole signals for monitoring the system (Baustad, paragraph 0006) in a manner that one of ordinary skill in the art would find predictable.
CLAIMS 28 and 38:  The property is at least one of a temperature, a pressure, or a flow rate of the internal fluid within the central flow passage (Baustad, paragraph 0005).
CLAIM 39:  Baustad discloses determining a flow rate of the fluid within the central flow passage (Baustad, paragraph 0005).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows other sensor arrays that are attached to downhole tubulars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679